 Case 6:20-cv-02221-CEM-LRH Document 1 Filed 12/05/20 Page 1 of 5 PageID 1




                                UNITED STATES DISTRICT COURT

                           FOR THE MIDDLE DISTRICT OF FLORIDA

--------------------------------------------------------------------------------X

NOELLE LLAMAS and KEN KLIPPENSTEIN,                                            :

        Plaintiffs,                                                            :

                 - v. -                                                        :    6:20-cv-02221

U.S. DEPARTMENT OF JUSTICE,                                                    :

        Defendant.                                                             :

--------------------------------------------------------------------------------X



                                                COMPLAINT

1. This is an action under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), to order

    the production of U.S. Department of Justice (“DOJ”) records related to the number of crime

    reports received annually by DOJ for unauthorized disclosures of classified information from

    2009 to October 16, 2020, as well as the reports themselves for that timespan. Defendant

    DOJ has withheld these records despite properly filed FOIA requests.



                                                   PARTIES

2. Defendant U.S. Department of Justice (DOJ) is an agency of the United States with

    possession and control of the records sought by Plaintiffs.

3. Plaintiff Noelle Llamas is a Florida resident who, as a student, has a permanent address of

    32333 Okaloosa Trail, Sorrento, Florida 32776, and who also resides at 4420 Leola Lane,

    Orlando, Florida 32812. Plaintiff Ken Klippenstein is the D.C. Correspondent for The Nation

                                                         1
 Case 6:20-cv-02221-CEM-LRH Document 1 Filed 12/05/20 Page 2 of 5 PageID 2




   magazine reporting on national security issues and conduct of government agencies, whose

   work has been referenced by The New York Times, The Washington Post, The Los Angeles

   Times, The Atlantic and other mainstream media outlets.

4. Klippenstein intends to use the records to create a distinct work, educating the public about

   the conduct of government agencies and the reporting of unauthorized disclosures of

   classified information, as well as how frequently unauthorized disclosures of classified

   information are referred to the DOJ annually. Klippenstein intends to disseminate this

   information, which is of interest to a segment of the public, via a news article.



                                  JURISDICTION AND VENUE

5. This court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 5 U.S.C. §

   552(a)(4)(B).

6. Plaintiff Noelle Llamas’ residence is in the Middle District of Florida and therefore venue is

   appropriate under 5 U.S.C. § 552(a)(4)(B).



                                             FACTS

                                 Background of FOIA Requests

7. On October 16, 2020, Plaintiffs submitted two FOIA requests as PDF attachments via two

   emails to the National Security Division, Counterintelligence and Export Control Section of

   the U.S. Department of Justice at nsdfoia@usdoj.gov.

8. The first FOIA request sought the following records: “I respectfully request records sufficient

   to show the total number of “crime reports” each year concerning unauthorized disclosure of

   classified information that were received by the Department in calendar years 2009, 2010,

                                                 2
    Case 6:20-cv-02221-CEM-LRH Document 1 Filed 12/05/20 Page 3 of 5 PageID 3




      2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020 through October 16, 2020.”

9. The second FOIA request sought the following records: “I respectfully request copies of all

      crime reports concerning unauthorized disclosure of classified information that were received

      by the Department of Justice between January 1, 2009 and October 16, 2020.”

10. “‘Crimes reports’ are official notifications that are sent by U.S. intelligence agencies to the

      Department of Justice when an unauthorized disclosure of classified information (or another

      potential federal crime) is believed to have occurred. Crimes reporting is required by statute,

      by executive order, and by interagency agreement between the Attorney General and the

      heads of intelligence agencies.”1

11. Beginning in 2009, prosecutions for unauthorized disclosures of classified information

      increased as a result of an aggressive legal offensive to stop leaks to the media; the prior

      forty years had only seen three prosecutions for such disclosures.2 Since January 20, 2017,

      there has been a growing amount of animosity exhibited by the government and its agencies

      and representatives towards news media corporations as well as individual representatives of

      the news media, culminating in a growing desire to find the sources of leaks to the news

      media.

12. Insight into the amount of crime reports submitted annually to DOJ for unauthorized

      disclosures of classified information from 2009 to October, 2020, as well as the reports

      themselves, is critical to understanding the relationship between the government, its

      employees and news media corporations as well as individual representatives of the news

      media and will help the general public understand the operations or activities of the



1
    https://fas.org/blogs/secrecy/2012/12/crimes_reports/
2
    https://www.politico.com/story/2011/03/obamas-hard-line-on-leaks-050761
                                                        3
 Case 6:20-cv-02221-CEM-LRH Document 1 Filed 12/05/20 Page 4 of 5 PageID 4




   government, how aggressive prosecutions have a chilling effect on whistleblowers, and how

   this shapes the public’s perception of national security.

                            FOIA Requests and Constructive Denials

13. On October 16, 2020, Plaintiffs submitted a FOIA request to DOJ for annual totals of crime

   reports for the unauthorized disclosure of classified information for calendar years beginning

   in 2009 and ending October 16, 2020 (“Request 1”). (Exhibit A)

14. Also on October 16, 2020, Plaintiffs submitted a FOIA request to DOJ for the crime reports

   related to the unauthorized disclosure of classified information from January 1, 2009 through

   October 16, 2020 (“Request 2”). (Exhibit B)

15. To date, Plaintiffs have received no response from DOJ acknowledging receipt of Request 1

   or Request 2.

16. DOJ has failed to provide - or formally deny - documents within twenty working days, and

   therefore has constructively denied Request 1 and Request 2 under 5 U.S. Code §

   552(a)(6)(A)(ii).

17. DOJ is charged with the duty to provide public access to records in its possession consistent

   with the requirements of the FOIA. DOJ’s refusal to provide Plaintiffs with the records

   requested or make a determination on Plaintiffs’ FOIA requests within 20 working days of

   October 16, 2020, is a violation of FOIA.

                                       CAUSE OF ACTION

    Violation of the Freedom of Information Act for Wrongful Withholding of Agency Records

18. Plaintiffs repeat and reallege paragraphs 1-17.

19. Defendant DOJ has wrongfully withheld agency records requested by Plaintiffs.

20. Plaintiffs have exhausted all administrative remedies.

                                                 4
 Case 6:20-cv-02221-CEM-LRH Document 1 Filed 12/05/20 Page 5 of 5 PageID 5




                                     REQUESTED RELIEF

WHEREFORE, Plaintiffs request this Court:

      (A) Order Defendant to provide access to the requested documents in their entirety;

      (B) Expedite this proceeding as provided for in 28 U.S.C. § 1657;

      (C) Award Plaintiffs costs and reasonable attorney fees in this action, as provided in 5

      U.S.C. § 552(a)(4)(E); and

      (D) Grant such other and further relief as may deem just and proper.

Dated: December 5, 2020.




                                    By:
                                    _____________________________

                                    Elizabeth E. Bourdon, B.C.S.
                                    Florida Bar No. 946591
                                    435 N. Orange Ave., Suite 400
                                    Orlando, FL 32801
                                    (407) 797-1012
                                    bbourdon@me.com
                                    Pro Bono Counsel for Plaintiffs




                                               5
